Citation Nr: 0739775	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  05-11 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for bilateral plantar 
warts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


REMAND

The veteran served on active duty from August 1979 to August 
1982.

In May 2006, the veteran requested that his medical records 
from the Shreveport, Louisiana, VA Medical Center (VAMC) be 
obtained.  There is no indication in the record that the RO 
attempted to obtain those records.  

Regardless of whether the veteran has submitted new and 
material evidence to reopen his claim, he has asserted VA 
treatment which is sufficient to trigger the duty to assist.  

As such, VA is obligated to obtain those records.  See Ivey 
v. Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. 
Derwinski, 1, Vet. App. 37 (1990).  Therefore, this case must 
be remanded in order for the records to be requested.

Accordingly, this appeal is REMANDED for the following 
actions: 

1.  The RO should obtain all records of VA 
treatment at the Shreveport, Louisiana, VAMC.  All 
records obtained should be associated with the 
claims folder.  

2.  The RO should obtain all records of VA 
treatment at the Alexandria, Louisiana, VAMC from 
April 2004 to the present.  All records obtained 
should be associated with the claims folder.  

3.  Following completion of the above, readjudicate 
the issue on appeal.  If any benefit sought on 
appeal remains denied, the RO should issue a 
Supplemental Statement of the Case and allow the 
veteran an appropriate period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



